Citation Nr: 0007567	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  92-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability to include injury residuals and arthritis.  

2.  Entitlement to an increased disability evaluation for 
T12, L1, and L2 compression fracture residuals with traumatic 
arthritis and L5-S1 tenderness, currently evaluated as 50 
percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1974 
and from May 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In May 1999, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In August 1999, 
the requested VHA opinion was incorporated into the record.  
In August 1999, the accredited representative was provided 
with a copy of the VHA opinion and informed of the veteran's 
right to submit additional evidence and/or argument.  In 
August 1999, the national accredited representative submitted 
additional argument.  In October 1999, the Board requested an 
addendum to the VHA opinion.  In October 1999, the requested 
addendum was incorporated into the record.  In November 1999, 
the accredited representative was provided with a copy of the 
addendum and informed of the veteran's right to submit 
additional evidence and/or argument.  In November 1999, the 
national accredited representative submitted additional 
argument.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim of entitlement to an increased evaluation to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  Any neck injury the veteran may have had in service was 
transitory and resolved without residual disability.  

2.  Arthritic or degenerative changes in the cervical spine 
were not manifested during service or within the first year 
after the veteran left active service.  

3.  The veteran's current degenerative cervical spine 
disability is not the result of disease or injury during 
active service.  

4.  The veteran's thoracic and lumbosacral spine disability 
has been shown to be productive of no more than severe 
limitation of motion of the lumbar spine with chronic pain; 
T12, L1, and L2 compression fracture residuals with vertebral 
deformity; and traumatic arthritic changes.  

5.  Neurologic deficits do not approximate those associated 
with a pronounced level of intervertebral disc syndrome.  

6.  The vertebral fracture residuals have not been shown to 
be manifested by abnormal mobility requiring the use of a 
neck brace (jury mast).  


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability to include injury 
residuals and arthritis was not incurred or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 1991 & Supp. 1999); 38 C.F.R.§§ 3.303, 
3.307, 3.309 (1999).  

2.  The criteria for an evaluation in excess of 50 percent 
for T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 
5292 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims for service connection and an 
increased disability evaluation within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
well-grounded claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  


I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Army treatment entries dated in August 1972 note that the 
veteran complained of lower cervical vertebral pain and 
snapping in the middle of the upper back at a point posterior 
and inferior to the shoulder.  An impression of bursitis left 
shoulder was advanced.  A cervical spine disability was not 
diagnosed.  At his February 1974 physical examination for 
service separation, May 1974 physical examination for service 
entrance, and January 1977 physical examination for service 
separation, the veteran neither complained of nor exhibited 
any neck or cervical spine abnormalities.  

VA clinical documentation dated in March 1980 notes that the 
veteran complained of posterior neck pain, morning neck 
stiffness, and a sensory deficit in his hands.  He denied any 
recent neck trauma.  Treating VA medical personnel observed 
that the veteran's neck examination was within normal limits.  
An impression of chronic pain was advanced.  Contemporaneous 
X-ray studies of the cervical spine state that the veteran 
complained of pain at the base of the neck.  The studies 
revealed degenerative changes and some straightening of the 
normal cervical lordosis.  

A January 1981 VA treatment record states that the veteran 
complained of neck pain.  On examination, the veteran 
exhibited tenderness over the right trapezius muscle and 
cervical spine limitation of motion.  An impression of 
degenerative joint disease with muscle strain was advanced.  
VA clinical documentation dated in March 1981 relates that 
the veteran complained of non-radiating neck pain since an 
inservice fall and associated lumbar vertebral fracture.  The 
treating VA physician commented that the veteran complained 
of back, neck, and shoulder pain for many years with a normal 
neurological examination.  A May 1981 VA treatment record 
notes that the veteran reported that his neck had been 
painful on and off since 1975.  The treating VA physician 
observed cervical spine limitation of motion.  A December 
1986 VA X-ray study of the cervical spine revealed mild 
hypertrophic changes involving the cervical vertebrae with 
straightening of the cervical spine lordosis.  

An April 1987 VA hospital summary indicates that the veteran 
complained of cervical spine pain.  On examination, the 
veteran exhibited a full range of motion of the cervical 
spine with pain.  The veteran was diagnosed with chronic low 
back and cervical pain syndrome.  An October 1987 VA physical 
therapy treatment record notes that the veteran complained of 
chronic neck pain.  An impression of cervical pain secondary 
to degenerative joint disease was advanced.  

A January 1988 VA treatment record states that the veteran 
complained of recurrent neck pain of ten years' duration.  He 
related that his complaints began during active service when 
he fractured his back and shoulder.  Treating VA medical 
personnel observed that the veteran had a history of cervical 
spine spondylosis and T11-12 and L2 compression fracture 
residuals.  An August 1989 VA X-ray study of the cervical 
spine revealed well maintained vertebral body heights; slight 
C5-6 and C6-7 disc space narrowing; minimal degenerative 
changes; and mild bony osteopenia.  
At a July 1990 VA examination for compensation purposes, the 
veteran complained of neck pain.  On examination, the veteran 
exhibited limitation of motion of the cervical spine with 
pain.  A diagnosis of cervical spine degenerative joint 
disease was advanced.  An October 1990 VA X-ray study of the 
cervical spine revealed very minimal C5-6 and C6-7 
spondylitic changes.  An April 1991 VA X-ray study of the 
cervical spine showed a slight degree of anterior loss of 
height involving the C5 vertebral body that is old.  

A June 1991 written statement from a VA physician conveys 
that the veteran fell thirty feet from a telephone pole in 
1975 during active service and received multiple injuries 
including trauma to the cervical spinal segment.  The doctor 
stated that recent X-ray studies revealed arthritis of the 
cervical spine and loss of C5 vertebral height compatible 
with an old fracture.  

A September 1991 Social Security Administration (SSA) 
administrative law judge opinion states that the veteran fell 
from a utility pole in 1975 during active service and 
sustained multiple injuries including cervical spine trauma.  
The veteran was noted to have been diagnosed with cervical 
spine arthritis with loss of C5 vertebral height.  

VA treatment records dated in June and October 1992 convey 
that the veteran complained of chronic cervical spine pain 
secondary to his service-connected spinal fracture residuals.  
The physician diagnosed the veteran with a compression 
fracture of the fifth cervical vertebra causing a chronic 
pain syndrome.  A July 1993 VA hospital summary indicates 
that the veteran complained of chronic shooting pain from the 
lower cervical region to the sacroiliac joint.  
Contemporaneous X-ray studies of the cervical spine revealed 
no evidence of bony abnormality.  The radiologist advanced an 
impression of a normal cervical spine at this time.  A 
September 1993 VA treatment record states that the veteran 
had a history of a 1975 thirty foot fall with resulting 
cervical, thoracic, and lumbar spine injuries.  

At the September 1994 hearing on appeal, the accredited 
representative advanced that the veteran must have injured 
his cervical spine in the same inservice fall in which he 
sustained his service-connected thoracic and lumbar fractures 
given that the fall was from a height of thirty feet.  

At an April 1996 VA examination for compensation purposes, 
the veteran complained of chronic neck and upper back pain 
since his inservice fall.  The examiner noted that the 
veteran apparently fell about 30 feet down to a frozen ground 
and sustained multiple compression fractures in the cervical, 
thoracic, and lumbar spine.  The veteran was diagnosed with 
status post multiple compression fracture in his lumbar, 
thoracic, and cervical spine, post traumatic degenerative 
joint disease.  

At a September 1996 deposition, the veteran testified that he 
had sustained a cervical spine injury as the result of his 
inservice fall.  At a November 1996 VA examination for 
compensation purposes, the veteran complained of cervical 
spine limitation of motion and pain and associated headaches.  
On orthopedic examination, the veteran reported that he had 
sustained an inservice cervical spine fracture when he fell 
from a thirty-foot pole.  Contemporaneous X-ray studies of 
the cervical spine revealed mild levoscoliosis with loss of 
the normal lordotic curvature and a very minimal kyphotic 
curvature possibly secondary to paravertebral muscle spasm.  
The cervical vertebrae were found to be of normal height and 
well aligned.  An impression of previous cervical fracture 
with mild limitations of motion and mild decreased strength 
on the right upper extremity was advanced.  The neurologic 
examiner noted that the veteran fell from a pole during 
active service and apparently sustained a C7 compression 
fracture according to the records given.  

In a January 1997 written statement, the veteran advanced 
that he had injured his cervical spine during active service.  
He stated that he had been told by four military physicians 
in 1976 that he had injured his cervical, thoracic, and 
lumbar spinal segments and his injuries rendered him unfit 
for continued active service.  He related that he had been 
discharged from active service secondary to his cervical, 
thoracic, and lumbar spinal injuries.  A July 1997 written 
statement from a VA physician reports that the veteran had 
chronic cervical, lumbar, hip, and shoulder pain secondary to 
his service-connected thoracic and lumbar spinal 
disabilities.  

The July 1999 VHA opinion conveys that the veteran's entire 
record had been reviewed.  The VA physician commented that:  

The patient initially sustained an injury 
from a fall from a pole, falling 
approximately 25 feet in December 1975.  
He sustained a compression fracture of L2 
with approximately 50 percent anterior 
wedging of the vertebral body.  The 
veteran recovered and was able to return 
to work.  He sustained a second fall with 
subsequent radiographs showing 25 percent 
anterior vertebral collapse of T12 with 
an anterior lip fracture of L1 and with 
residual L2 compression.  

***

It is my opinion that the most accurate 
description of the cervical spine 
radiographic findings is degenerative 
cervical spondylosis.  I do not think 
that this is related to the original 
injury.  It is a common problem 
associated with aging of the spine.  The 
patient also has radiographic findings of 
degenerative spondylosis.  This is 
expected at his age and a common 
phenomenon with aging.  I do not think 
that degenerative spondylosis would 
prevent the patient from obtaining 
employment.  I think the patient's 
principal complaint is best described as 
a chronic pain syndrome.  I cannot relate 
the chronic pain syndrome to the 
compression fractures at T12, L1, and L2.   

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records indicate that he 
complained of lower cervical vertebral pain in August 1972.  
No cervical spine diagnosis was advanced at that time.  
Subsequent physical examinations for service entrance and 
separation identified no cervical spine abnormalities.  The 
absence of such findings indicates that the veteran's 
complaints resolved without chronic residuals.  The first 
objective clinical documentation of the claimed disorder is 
dated in March 1980, some two years after service separation.  

The veteran contends that he sustained a cervical vertebral 
compression fracture as a consequence of his inservice falls.  
A 1991 X-ray study of the cervical spine was interpreted as 
showing loss of C5 vertebral height compatible with a prior 
compression fracture.  However, repeated X-ray studies of the 
cervical spine conducted in 1980, 1986, 1989, 1990, 1993, and 
1996 noted normal vertebral height and no findings compatible 
with a prior vertebral fracture.  Several of the veteran's 
treating VA physicians diagnosed him with residuals of an 
inservice compression fracture of C5 or C7 including chronic 
degenerative changes and a chronic spinal pain syndrome.  
However, the July 1999 VHA opinion notes that the record is 
devoid of any objective evidence of a cervical vertebral 
fracture during active service or thereafter.  The VHA 
opinion specifically concludes that the veteran's 
degenerative cervical spondylosis is etiologically related to 
the normal aging process and not his inservice trauma or 
associated thoracic and lumbar compression fracture 
residuals.  The Board finds that while the treating VA 
physicians' statements are clearly sufficient to render the 
veteran's claim well-grounded, they are belied by the absence 
of any inservice clinical documentation of a cervical 
vertebral fracture or injury or any current radiological 
findings consistent with such an injury.  In reviewing a 
similar factual scenario, the Court directed that:

While it is true that the BVA is not free 
to ignore the opinion of a treating 
physician, the BVA is certainly free to 
discount the credibility of that 
physician's statement.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991) (the 
conclusion of an examining psychiatrist 
is a medical conclusion, one which the 
BVA is not free to ignore or disregard); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the BVA is not compelled to 
accept the opinion of a physician but, 
having reached a contrary conclusion, is 
required to state its reasons and point 
to a medical basis for that decision).  
Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

The veteran's claim is supported by his own reports of injury 
in service, continuing cervical symptoms and medical opinions 
which link the current neck disorder to the reported injury 
in service.  This is sufficient to make the claim well 
grounded.  However, when we proceed to the merits stage of 
the analysis, the Board finds that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
1991).  There is no documentation of neck injury in service 
by a competent medical professional.  On examination for 
separation from service, in January 1977, a physician 
reported the veteran's neck and spine to be normal.  In July 
1977, shortly after the veteran left active service, a 
physician read neck X-rays as showing no bony pathology.  
These medical reports, closer in time to the alleged 
inservice injury, are more probative as to the presence of 
injury residuals than are the later medical reports which may 
be influenced by post service factors such as injury and 
aging.  The opinions which support the claim are 
generalizations which accept the veteran's recollection of 
his medical history and do not thoroughly analyze the record.  
On the other hand, the recent VHA opinion is highly probative 
as it reflects review of the entire record and provides a 
detailed explanation of the significance of the medical 
findings in light of the medical history.  The explanation of 
the significance of the X-ray changes is unique and not 
addressed by the supporting opinions.  For these reasons, the 
Board finds the preponderance of the evidence is against the 
claim.  

The Board notes the veteran's wartime service.  It is not 
alleged, nor does the record show combat service.  The 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) do not apply.  


II.  Thoracic and Lumbosacral Spine Disability 

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a L2 compression fracture in June 1975.  The report 
of a July 1977 VA examination for compensation purposes 
indicates that the veteran reported that he fell twenty to 
twenty-five feet from a pole in 1975 and sustained a L2 
vertebral compression fracture and subsequently refractured 
the L2 vertebra in January 1976 when he fell twenty feet from 
a pole.  On examination, the veteran exhibited a range of 
motion of the lumbar spine of flexion to 65 degrees, 
extension to 35 degrees, bilateral lateral flexion to 20 
degrees, and bilateral rotation to 45 degrees with 
discomfort; modest to moderate lumbar lordosis; and a modest 
gibbus at L1-2 with L1-2 and L5-S1 tenderness.  
Contemporaneous X-ray studies of the thoracic and lumbar 
spinal segments revealed a slight loss of T12 vertebral 
height with spurring suggestive of old trauma; a marked loss 
of L2 vertebral height; and L1-2 spurring.  The veteran was 
diagnosed with T12 and L2 compression fracture residuals; 
modest anterior L1 wedging; and chronic low back strain.  In 
September 1977, the RO established service connection for L2 
compression fracture residuals with wedging and assigned a 20 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292 (1977).  

VA clinical documentation dated between September 1985 and 
October 1986 reflects that the veteran exhibited a full range 
of motion of the lumbar spine with tenderness and minimum 
paraspinous spasm.  Contemporaneous X-ray studies of the 
spine were reported to reveal old T12 and L2 compression 
fracture residuals with mild retrolisthesis and associated 
degenerative joint disease.  In November 1986, the RO 
increased the evaluation for the veteran's L2 fracture 
residuals from 20 to 30 percent.  In May 1990, the RO 
recharacterized the veteran's service-connected spinal 
disability as T12, L1, and L2 compression fracture residuals 
with L5-S1 tenderness evaluated as 30 percent disabling.  

The report of a July 1990 VA examination for compensation 
purposes and the September 1990 addendum thereto indicates 
that the veteran exhibited a range of motion of the 
lumbosacral spine of flexion to 15 degrees, extension to 25 
degrees, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 35 degrees with pain.  In September 
1990, the RO increased the evaluation for the veteran's 
spinal disability from 30 to 50 percent.  In February 1994, 
the RO recharacterized the veteran's service-connected spine 
disability as T12, L1, and L2 compression fracture residuals 
with traumatic arthritis and L5-S1 tenderness evaluated as 50 
percent evaluation.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Vertebral fracture 
residuals without associated spinal cord involvement which 
are manifested by abnormal mobility requiring the use of a 
neck brace (jury mast) warrant a 60 percent disability 
evaluation.  Where the use of a neck brace is not required, 
the vertebral fracture residuals are to be evaluated on the 
basis of the resulting definite limitation of motion or 
muscle spasm with 10 percent to be added for demonstrable 
deformity of a vertebral body.  When evaluating the residuals 
on the basis of ankylosis and/or limited motion, disability 
evaluations should not be assigned for more than one spinal 
segment by reason of involvement of only the first or the 
last vertebra of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999, which requires the VA to regard as 
seriously disabled any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A November 1990 VA computerized tomography study of the 
thoracic and lumbar spinal segments notes that the veteran 
complained of chronic radiating low back pain and associated 
limitation of motion of the spine.  The study revealed 
hypertrophic spurring at T12, L1, and L2; mildly decreased 
anterior posterior diameter of the spinal canal at L2 
probably secondary to a mild retrolisthesis; and a mild L4-5 
posterior disc bulge.  

At an April 1991 VA examination for compensation purposes, 
the veteran complained of back pain with intermittent 
sciatica and associated numbness.  The veteran reported that 
he wore a lumbosacral corset for support and was limited in 
his ability to drive, to walk, to sit, to lift, and to rise 
from a seated position due to his spinal disability.  On 
examination, the veteran exhibited a range of motion of the 
thoracic/lumbosacral spine of flexion to 30 degrees, 
extension to 10 degrees, and lateral bending to 10 degrees.  

At the March 1992 hearing on appeal, the veteran testified 
that his thoracic and lumbosacral spine disability was 
manifested by radiating low back pain; muscle spasms; 
limitation of motion of his back; and intermittent locking of 
the back.  He stated that his back disability was exacerbated 
by cold and damp weather; necessitated the use of an elastic 
back support, prescribed pain medication, and a whirlpool; 
and impaired his ability to drive.  In his September 1992 
Transcript of Oral Arguments, the national accredited 
representative advanced that the veteran's service-connected 
disability encompassed lumbosacral degenerative disc disease 
and met the criteria for assignment of a 60 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 with the addition of a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5285 for 
an ultimate rating of 70 percent.  

A July 1993 VA hospital summary indicates that the veteran 
complained of increased back pain which radiated from the 
lower cervical region to the sacroiliac joint.  The veteran 
was diagnosed with chronic pain syndrome and an adjustment 
disorder.  

At the September 1994 hearing on appeal, the veteran 
testified that his service-connected thoracic and lumbar 
spine disability was manifested by radiating back pain; was 
exacerbated by cold and damp weather; and impaired his 
ability to stand for prolonged periods of time, to lift, and 
to work.  A November 1994 VA treatment record states that the 
veteran was diagnosed with thoracolumbar fracture residuals 
with secondary spinal stenosis.  In his January 1996 Informal 
Brief of Appellant in Appealed Case, the national accredited 
representative reiterated that that the veteran had 
intervertebral disc syndrome warranting assignment of a 60 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

At the April 1996 VA examination for compensation purposes, 
the veteran complained of chronic radiating pain affecting 
the entire spine and right lower extremity tingling and 
numbness.  He reported that he intermittently used a back 
brace and was unable to participate in physical, sexual and 
vocational activities.  On orthopedic examination, the 
veteran exhibited a range of motion of the thoracic spine of 
forward flexion to about 20 degrees; a range of motion of the 
lumbar spine of flexion to 30 degrees, backward extension to 
5 degrees, lateral flexion to about 10 degrees, and rotation 
to about 10 degrees with objective evidence of pain; no 
muscle spasms; and no gross postural abnormalities.  
Contemporaneous X-ray studies revealed compression fracture 
residuals including marked degenerative joint disease changes 
at L1-2 and less pronounced changes at other levels.  The 
veteran was diagnosed with lumbar and thoracic spinal 
compression fracture residuals and post-traumatic 
degenerative joint disease.  The examiner commented that the 
veteran could possibly perform a very light type of duty job.  
On neurologic evaluation, the veteran exhibited a stable 
gait; flexure to 80+ degrees; and near full rotation ability.  
The neurologic examiner diagnosed the veteran with history of 
multiple compression fractures.  The doctor commented that 
there was no disability at this time.  

At his September 1996 deposition, the veteran testified that 
his back disability was manifested by pain and locking; 
necessitated ongoing medical treatment and physical therapy; 
and impaired his ability to perform his daily activities, 
household chores, and vocational pursuits.  At a November 
1996 VA examination for compensation purposes, the veteran 
complained of throbbing and radiating low back pain and 
limitation of motion which affected his daily and vocational 
activities.  He related that his low back pain was 10 out of 
10 and prevented him from being employed.  On orthopedic 
evaluation, the veteran exhibited a range of motion forward 
flexion to 15 degrees, backward flexion to 15 degrees, 
bilateral lateral bending to 20 degrees, and bilateral 
rotation to 35 degrees; 5/5 muscle strength in the lower 
extremities; symmetrical lower extremity reflexes; and no 
neurological symptoms.  On neurologic examination, the 
veteran exhibited an antalgic gait and a limited active range 
of motion of forward flexion at the hips of about 45 degrees, 
and bilateral lateral flexion to 30 degrees.  The neurologic 
examiner commented that the veteran's multiple compression 
fracture residuals were productive of chronic pain and that 
no neurologic was injury related to them.  

In an April 1997 written statement, the local accredited 
representative reiterated that the veteran's spinal 
disability should be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The October 1999 VHA opinion addressed 
whether the veteran had lumbosacral degenerative disc disease 
associated with his service-connected thoracic and 
lumbosacral disability.  The VA physician opined that:

1.  The following answers the two 
questions you asked from me:

a.  Does the veteran have lumbar 
degenerative disc disease?  Degenerative 
disc disease is another name for 
degenerative cervical (sic) spondylosis.  
As I stated in the last paragraph, this 
is a normal phenomenon associated with 
aging of the spine.  The problem with 
degenerative disc disease is that 
radiographic findings of this phenomenon 
did not correlate with patient's 
complaints of pain.  

b.  In my response to Question 2, I would 
not use the term "lumbar intervertebral 
disc syndrome."  Apparently, this is 
referring to degenerative disc of the 
lumbar spine.  Again, normal aging of the 
spine leads to thickening of the 
ligamentum flavum, degenerative (sic) of 
the disc and arthritic changes within the 
facets which can cause stenosis of the 
spinal canal.  This can lead to 
retrolisthesis and disc bulging.  Again, 
I could not correlate the degenerative 
disc changes in the lower lumbar spine 
with the previous compression fractures 
at T12, L1, and L2.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran has alleged that his thoracic and 
lumbosacral spinal disability has worsened and thereby 
presented a well-grounded claim for an increased evaluation.  
The extensive clinical documentation of record reflects that 
the veteran's service-connected disability is manifested by 
chronic radiating back pain, severe lumbar spine limitation 
of motion with pain, T12, L1, and L2 compression fractures 
with vertebral deformity, and traumatic arthritis which 
clearly merits at least a 50 percent rating under the 
provisions of 38 C.F.R.§ 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5285, 5292 (1999).  The veteran and his 
accredited representative contend that the veteran's 
service-connected disability encompasses lumbar 
intervertebral disc syndrome.  The Board observes that the 
October 1999 VHA opinion addendum, while not a model of 
clarity, specifically belies such a contention.  Further, the 
Court has held that lay witnesses are generally not capable 
of offering evidence involving medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
indication that either the veteran or the accredited 
representatives are medical professionals.  The medical 
reports provide the most probative evidence as to the extent 
of the disability.  Here, they establish by a preponderance 
of the evidence that the disability does not approximate the 
bone, neurologic, or other deficits required for a higher 
rating.  38 C.F.R. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1999).  


ORDER

Service connection for a chronic cervical spine disability to 
include injury residuals and arthritis is denied.  An 
increased evaluation for T12, L1, and L2 compression fracture 
residuals with traumatic arthritis and L5-S1 tenderness is 
denied.  


REMAND

The veteran asserts that the record supports assignment of a 
total rating for compensation purposes based on individual 
unemployability as his service-connected disability has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and work experience.  The veteran has submitted a 
timely notice of disagreement with the denial of service 
connection for an acquired psychiatric disorder to include 
depression and anxiety.  The RO did not issue either a 
statement of the case or a supplemental statement of the case 
to the veteran which addressed that issue.  

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

Additionally, the veteran submitted both an informal 
application to reopen his claim of entitlement to service 
connection for right shoulder disability and an informal 
claims of entitlement to service connection for migraine.  It 
appears that the RO has not had an opportunity to act upon 
either the application or the claim.  The Board finds that 
the issues of whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a right shoulder disability and 
service connection for an acquired psychiatric disability and 
migraine to be inextricably intertwined with the certified 
issue of the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability 
given that determinations as to total ratings under 38 C.F.R. 
§ 4.16 (1999) require an accurate assessment of the 
industrial and functional impairment associated with all of 
the veteran's service-connected disabilities.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should adjudicate whether new 
and material evidence has been submitted 
to reopen the veteran's claim of 
entitlement to service connection for a 
right shoulder disability and service 
connection for migraine.  The veteran and 
his accredited representative are to be 
informed of the decision by letter that 
includes notification of appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.  

2.  The RO should issue a supplemental 
statement of the case to the veteran 
which addresses the issue of service 
connection for an acquired psychiatric 
disability to include depression and 
anxiety.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  

		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


